TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00503-CR


                                 Robert Allan Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
            NO. 16-03025, THE HONORABLE BEN NOLEN, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a brief concluding that the instant

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967).

Appellant’s counsel has certified to the Court that he provided a copy of the brief to appellant,

advised appellant of his right to examine the appellate record and file a pro se response, and

supplied appellant with a form motion for pro se access to the appellate record. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has timely filed a motion

requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written

verification to this Court of the date and manner in which the appellate record was provided, on

or before February 20, 2018. See id. at 321.
              It is ordered on February 8, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish